Citation Nr: 0622741	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an earlier effective date than July 24, 2003, 
for a grant of service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office (hereinafter RO) in Reno, Nevada.  This 
decision granted service connection for a left eye disability 
effective from July 24, 2003.  The veteran expressed 
disagreement with this effective date, which gave rise to the 
current appeal to the Board. 

In January 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant was provided with notice in a 
July 2003 letter of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not, as noted by the veteran's attorney in a January 
2005 letter, provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  

As the effective date of the grant of service connection is 
the subject of the present appeal, on remand proper notice is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran about effective dates for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish an earlier 
effective date.  Such notice must be provided prior to the 
adjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006).  In addition, the veteran claims that 
he applied for service connection for a left eye disability 
in Wichita and/or Oklahoma City shortly after service 
discharge and was in receipt of education benefits during 
this time.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.   The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to establish an 
earlier effective date for a grant of 
service connection for his left eye 
disability,   

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The ROs in Wichita and Muskogee 
should be contacted to determine whether 
there is a duplicate claims folder or 
other indicia that the veteran filed a 
claim for service connection for a left 
eye disability in the early 1970's.  If 
there are no such records, this fact 
should be documented for the record.  
Also, the veteran's education folder 
should be located and associated with 
this claims folder.  

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


